     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 1 of 15




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA; the States of                         No. 13 Civ. 3700 (KMW)
 CALIFORNIA, COLORADO, CONNECTICUT,
 DELAWARE, FLORIDA, GEORGIA, HAWAII,
 ILLINOIS, INDIANA, IOWA, LOUISIANA,
 MASSACHUSETTS, MICHIGAN, MINNESOTA,
 MONTANA, NEVADA, NEW JERSEY, NEW MEXICO,
 NEW YORK, NORTH CAROLINA, OKLAHOMA,
 RHODE ISLAND,                                                   STIPULATED PROTECTIVE
 TENNESSEE, TEXAS, VIRGINIA, WASHINGTON and                      ORDER FOR PRODUCTION
 WISCONSIN; the DISTRICT OF COLUMBIA, THE                        BY NON-PARTY, THE
 CITY OF CHICAGO and THE CITY OF NEW YORK; ex                    CENTERS FOR MEDICARE &
 rel., STEVEN M. CAMBURN                                         MEDICAID SERVICES

                Plaintiff and Relator,

                vs.

 NOVARTIS PHARMACEUTICALS CORPORATION,

                Defendant.



THE HONORABLE GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE
JUDGE:


       WHEREAS, the Parties to this action request that this Court issue a protective order (the

“Protective Order”) pursuant to Federal Rule of Civil Procedure 26(c) to protect the production by

non-party the Centers for Medicare & Medicaid Services (“CMS”) to preserve the confidentiality

of Protected Health Information (PHI) and financial, commercial, and trade secret information that

may be produced in discovery in this action. The Parties agree that a protective order concerning

such information is necessary to protect the confidentiality and integrity of the information, and to

prevent injury (including without limitation financial and competitive injury) that the Producing

Party or the person who is the subject of the information might incur from public disclosure. The

Parties have agreed to the following terms of confidentiality, and the court has found that good
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 2 of 15




cause exists for issuance of an appropriately-tailored Protective Order governing all phases of this

action. It is therefore ORDERED:

   1. Definitions. As used in this Protective Order,

       (a) “Commercially Sensitive Information” means information that the Producing Party

           believes would result in competitive, commercial, or financial harm, including pricing

           information, reimbursement rates, rebate terms, minimum guarantee payments, sales

           reports, sales margins, and contracts or agreements between pharmaceutical companies

           and pharmacy benefit managers.

       (b) “Conclusion” means the end time for any records retention requirement and statute of

           limitations applicable to a party or a party’s counsel.

       (c) “Covered Entity or Entities” means “covered entity” as defined in 45 C.F.R. § 160.103.

       (d) “Discovery Material” is intended to be comprehensive and includes any and all CMS

           produced    materials,   including    documents,    information,   electronically-stored

           information (ESI) and tangible things in the broadest sense contemplated under Federal

           Rules of Civil Procedure 34, and includes all written, oral, recorded, electronic, or

           graphic material, however produced or reproduced, including, but not limited to all

           written or printed matter of any kind, computer data of any kind, graphic or manual

           records or representations of any kind, and electronic, mechanical, or electric records

           furnished in the course of discovery under this Protective Order by the signatories to

           this Protective Order, and other persons or entities subject to this Protective Order,

           including deposition testimony and exhibits, answers to interrogatories, and responses

           to discovery requests and subpoenas issued under this Protective Order.




                                                 2
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 3 of 15




       (e) “Litigation” means the above-captioned case as well as all related appellate

           proceedings.

       (f) “Parties” means any plaintiff and defendant in this action.

       (g) “Producing Party” means CMS or any CMS contractor or CMS agent that produces

           Discovery Material pursuant to this Protective Order.

       (h) “Proprietary Information” means trade secret or other confidential research,

           development, or commercial information entitled to protection under Federal Rules of

           Civil Procedure 26(c)(1)(G).

       (i) “Protected Health Information” or “PHI” means “protected health information” as

           defined in 45 C.F.R. § 160.103.

       (j) “Service Providers” means any court reporter service, videographer service, translation

           service, photocopy service, document management service, records management

           service, graphics service, or other such litigation service designated by a party or a

           party’s legal counsel in this case.

    2. CONFIDENTIAL Information.                 Information designated as “CONFIDENTIAL”

pursuant to this Protective Order (hereinafter “CONFIDENTIAL Information”) means Discovery

Material that contains PHI and any Discovery Material that would be protected by the Privacy Act

of 1974, 5 U.S.C. § 552a, and/or 45 C.F.R. Part 5b in the hands of CMS.

    3. HIGHLY CONFIDENTIAL Information.                  Information designated as “HIGHLY

CONFIDENTIAL” pursuant to this Protective Order (hereinafter “HIGHLY CONFIDENTIAL

Information”) means Discovery Material that contains Proprietary Information or Commercially

Sensitive Information.




                                                  3
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 4 of 15




    4. Designation of Material as CONFIDENTIAL. Upon producing Discovery Material to

the Parties pursuant to a subpoena or other lawful process, the Producing Party should designate

the Discovery Material as “CONFIDENTIAL.” The Producing Party shall, if practical, designate

“CONFIDENTIAL” on every page of the Discovery Material in the same manner in which every

page is Bates stamped. If it is not practical to designate “CONFIDENTIAL” on the Discovery

Material, then the Producing Party shall designate the Discovery Material as “CONFIDENTIAL”

in correspondence or in some other manner reasonably giving notice of the designation, including

(but not limited to) affixing a label marked “CONFIDENTIAL” on the cover of or surface of any

electronic media. It is practical to designate “CONFIDENTIAL” on every page of the Discovery

Material if it is produced with a Bates stamp on every page. It is not practical to designate

“CONFIDENTIAL” on every page of the Discovery Material if it is a spreadsheet or presentation

file produced in native format (e.g., Microsoft Excel, PowerPoint, or Access).

    5. Designation of Material as HIGHLY CONFIDENTIAL. Upon producing Discovery

Material containing Proprietary Information or Commercially Sensitive Information to the Parties

pursuant to a subpoena or other lawful process, the Producing Party should designate the Discovery

Material as “HIGHLY CONFIDENTIAL.” The Producing Party shall, if practical, designate

“HIGHLY CONFIDENTIAL” on every page of the Discovery Material in the same manner in

which every page is Bates stamped.            If it is not practical to designate “HIGHLY

CONFIDENTIAL” on the Discovery Material, then the Producing Party shall designate the

Discovery Material as “HIGHLY CONFIDENTIAL” in correspondence or in some other manner

reasonably giving notice of the designation, including (but not limited to) affixing a label marked

“HIGHLY CONFIDENTIAL” on the cover of or surface of any electronic media. It is practical

to designate “HIGHLY CONFIDENTIAL” on every page of the Discovery Material if it is



                                                4
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 5 of 15




produced with a Bates stamp on every page.           It is not practical to designate “HIGHLY

CONFIDENTIAL” on every page of the Discovery Material if it is a spreadsheet or presentation

file produced in native format (e.g., Microsoft Excel, PowerPoint, or Access).

    6. Access to CONFIDENTIAL Information. As needed to pursue the Litigation, and

subject to paragraph 8, the Parties shall permit only the following persons to have access to

CONFIDENTIAL Information:

       (a) The Parties’ outside legal counsel and their employees and agents;

       (b) The Parties’ in-house legal counsel, employees, and agents;

       (c) Any Service Providers;

       (d) The Parties' experts and consultants and their employees and agents;

       (e) Individuals who any party or party’s legal counsel interviews or deposes;

       (f) The court and court-related personnel; and

       (g) Such other persons if this court so orders.

    7. Access to HIGHLY CONFIDENTIAL Information. As needed to pursue the Litigation,

and subject to paragraph 8, the Parties shall permit only the following persons to have access to

HIGHLY CONFIDENTIAL Information:

       (a) The Parties’ outside legal counsel, and outside legal counsel’s employees and agents;

       (b) The Parties’ in-house legal counsel, and in-house legal counsel’s employees and

           agents;

       (c) Any Service Providers;

       (d) The Parties’ experts and consultants and their employees and agents;

       (e) Individuals who any party or party’s legal counsel interviews or deposes;

       (f) The court and court-related personnel; and



                                                 5
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 6 of 15




       (g) Such other persons if this court so orders.

    8. Acknowledgment of Protective Order by Designated Individuals. Except for the

individuals designated under paragraphs 6(f) and 7(f), the Parties shall ensure that each individual

designated in paragraphs 6 and 7 who reviews or is given access to Discovery Materials reads,

agrees to, and signs a copy of the attached Acknowledgement of Protective Order, except that entry

of this Protective Order by the court will constitute Acknowledgement by the Parties and their

legal counsel. Where an entity is designated in paragraphs 6 and 7, an officer or manager of the

entity may sign the Acknowledgement of Protective Order on behalf of the entire entity. Each

party’s legal counsel shall maintain the copy of the Acknowledgement of Protective Order as

signed by each individual or entity designated in paragraphs 6 and 7 and shall permit the opposing

party’s legal counsel and U.S. Department of Health and Human Services (HHS) Office of the

General Counsel, CMS Division to inspect said copy or copies upon request. Individuals and

entities designated in paragraphs 6 and 7, except for the individuals designated under paragraphs

6(f) and 7(f), who do not sign the attached Acknowledgement of Protective Order must not be

given access to Discovery Materials.

    9. Destruction of CONFIDENTIAL Information and HIGHLY CONFIDENTIAL

Information at the Conclusion of the Litigation. No later than 90 days following the Conclusion

of the Litigation, the Parties and the individuals and entities designated in paragraphs 6 and 7 shall

destroy all CONFIDENTIAL Information and HIGHLY CONFIDENTIAL Information

(including all copies made).

       All counsel of record shall certify compliance with paragraph 9 on behalf of themselves,

the Parties they represent, and the Parties’ employees and agents (including, but not limited to, the

individuals and entities designated in paragraphs 6 and 7, as applicable) and shall deliver this



                                                  6
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 7 of 15




certification to HHS Office of the General Counsel, CMS Division not more than 90 days after the

Conclusion of the Litigation.

    10. Use of CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information

in documents filed with the court. In the event any party wishes to use CONFIDENTIAL

Information or HIGHLY CONFIDENTIAL Information in any affidavits, briefs, memoranda,

exhibits, motions, or other papers filed in court in this action, such party shall take appropriate

steps to safeguard CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information,

including ensuring compliance with all applicable local rules and district court rules. Where the

papers to be filed contain CONFIDENTIAL Information or HIGHLY CONFIDENTIAL

Information not pertinent to the issue before the court, the Parties should redact such

CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information. Where the filing

party wishes the court to review the CONFIDENTIAL Information or HIGHLY CONFIDENTIAL

Information filed with the court, and all portions of pleadings, motions or other papers filed with

the court that disclose such CONFIDENTIAL Information or HIGHLY CONFIDENTIAL

Information, the filing party must make the filing under seal with the clerk of the court and the

filing should remain under seal until further order of the court. The Parties will use their best

efforts to minimize such sealing.

Paragraphs 11-14 - Terms Specific to PHI.

    11. Pursuant to 45 C.F.R. § 164.512(e)(1) and for purposes of compliance with the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Parties’ legal counsel in this

case, the employees and agents of each party, and all non-party Covered Entities are expressly and

specifically authorized to use or disclose PHI in accordance with this order to:




                                                 7
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 8 of 15




       (a) Respond to interrogatories, requests for admission, or requests for production of

           documents, including ESI, served pursuant to the Federal Rules of Civil Procedure in

           this case seeking PHI;

       (b) Request interviews or depositions and interview, depose, or respond in interviews or

           depositions in which PHI might be disclosed;

       (c) Prepare briefs and other materials for the court so long as such materials are treated in

           accordance with paragraph 10 of this Protective Order; and

       (d) Disclose PHI to a party’s experts, consultants and their employees and agents,

           regardless of whether the expert is a consulting or testifying expert.

    12. Pursuant to 45 C.F.R. § 164.512(e)(1) and for purposes of HIPAA compliance, each

deponent noticed for deposition in this case, including but not limited to a party, a fact witness, a

records custodian, an expert, or a Covered Entity of any type, is expressly and specifically

authorized to use or to disclose to the Parties’ legal counsel in this case and the employees and

agents of each party and each party’s legal counsel in this case, the PHI that is responsive to

deposition questions or a valid subpoena duces tecum.

     13. Pursuant to 45 C.F.R. § 164.512(e)(1) and for purposes of HIPAA compliance, any

person or entity authorized or ordered under paragraphs 11 or 12 above to use or disclose PHI is

expressly and specifically authorized to do so with, to, or before any Service Providers designated

by a party or a party’s legal counsel in this case. The protections and requirements of paragraphs

16 and 19 of this Protective Order must be imposed on Service Providers as a condition of any

Service Provider’s receipt of PHI. Each party or the party’s legal counsel is charged with obtaining

advance consent of such Service Provider to comply with this paragraph. Upon such consent, the

Service Provider will be deemed to have voluntarily submitted to this court’s jurisdiction during



                                                 8
     Case 1:13-cv-03700-KMW-GWG Document 70
                                         71 Filed 08/04/21 Page 9 of 15




the pendency of this case for purposes of enforcement of this paragraph, including but not limited

to the imposition of such sanctions as may be appropriate for any non-compliance.

     14. The intent of this Protective Order is to authorize the use and disclosure of PHI in

accordance with 45 C.F.R. § 164.512(e) and the terms of this Protective Order. To the extent that

the uses and disclosures of PHI authorized under this Protective Order may be permitted under

other provisions of the HIPAA Privacy Rule, such uses and disclosures are made pursuant to and

in accordance with 45 C.F.R. § 164.512(e). This paragraph does not apply to uses and disclosures

of PHI that are not authorized under this Protective Order.

     15. Terms Specific to Proprietary Information and Commercially Sensitive

Information. For Discovery Materials containing Proprietary Information or Commercially

Sensitive Information designated as HIGHLY CONFIDENTIAL, the Producing Party’s

production of HIGHLY CONFIDENTIAL Information in this case is not to be construed as

waiving or diminishing the Producing Party’s interests in and rights to the confidentiality of

Proprietary Information or Commercially Sensitive Information, unless otherwise ordered by the

court.

     16. Discovery Material may not be disclosed or used by any party or any individual or entity

designated in paragraphs 6 or 7 for any purpose other than the Litigation.

     17. Subject to paragraph 19, all CONFIDENTIAL Information and HIGHLY

CONFIDENTIAL Information produced, transmitted, or otherwise received electronically must

be maintained in a reasonably secure manner and guarded against re-disclosure for the life of the

record.

     18. Inadvertent production by the Producing Party. If at any time prior to the trial of this

action, the Producing Party realizes that:



                                                9
Case 1:13-cv-03700-KMW-GWG Document 70
                                    71 Filed 08/04/21 Page 10 of 15




  (a) Some portion(s) of Discovery Material was produced without a designation of

     CONFIDENTIAL or HIGHLY CONFIDENTIAL, the Producing Party may add either

     designation to those Discovery Materials without limitation by apprising the Parties in

     writing of such designation. Such Discovery Material will thereafter be treated as

     CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information under the

     terms of this Protective Order. Any failure of the Producing Party to designate

     Discovery Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL does not

     constitute a waiver of any claim of privilege or work product protection with respect to

     the Discovery Material.

  (b) If Discovery Materials subject to a claim of attorney-client privilege or attorney work

     product protection (“Inadvertently Disclosed Information”) were inadvertently

     produced, the Producing Party will be entitled to “clawback” this Inadvertently

     Disclosed Information and to have all copies of it either returned to the Producing Party

     or destroyed.    If the Producing Party seeks to clawback Inadvertently Disclosed

     Information, it is entitled to do so, regardless of the Producing Party’s diligence in

     initially attempting to prevent such an inadvertent disclosure. To the extent possible,

     the Producing Party will clawback only the portions of Discovery Materials containing

     information subject to a claim of attorney-client privilege or attorney work product

     protection. Any Inadvertent Disclosure by the Producing Party does not constitute and

     may not be deemed a waiver or forfeiture of any claim of privilege or work product

     protection with respect to the Inadvertently Disclosed Information itself and/or its

     subject matter with respect to this Litigation or in any other federal, state, or local

     proceeding, regardless of the Producing Party’s diligence in initially attempting to



                                          10
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 11 of 15




          prevent such disclosure.     If the Producing Party makes a claim of inadvertent

          disclosure, the Parties shall, within five business days, return or destroy all copies of

          the Inadvertently Disclosed Information, and provide a certification of counsel that all

          such information has been returned or destroyed. Within five business days of the

          notification that such Inadvertently Disclosed Information has been returned or

          destroyed, the Producing Party shall produce a privilege log with respect to the

          Inadvertently Disclosed Information. The Parties may move the court for an order

          compelling production of the Inadvertently Disclosed Information. The motion must

          be filed under seal, and may not assert as a ground for entering such an order the fact

          or circumstances of the inadvertent production. The Producing Party retains the burden

          of establishing the privileged or protected nature of any Inadvertently Disclosed

          Information contained in Discovery Materials. Nothing in this Protective Order limits

          the right of any party to request an in camera review of the Inadvertently Disclosed

          Information.

     19. Inadvertent production or re-disclosure by a party or an individual or entity

designated in paragraphs 6 or 7. If a party or an individual or entity designated in

paragraphs 6 or 7 (the “Responsible Party”) produces or discloses Discovery

Material designated as CONFIDENTIAL Information or HIGHLY CONFIDENTIAL

Information to a person or entity not authorized to receive such disclosure under this

Protective Order, such Responsible Party shall, upon becoming aware of such disclosure,

immediately inform the Producing Party. The Responsible Party also shall take all reasonable

measures to cure the improper disclosure and to promptly ensure that no further or greater




                                               11
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 12 of 15




unauthorized disclosure of the Discovery Material designated as CONFIDENTIAL Information

or HIGHLY CONFIDENTIAL Information.

Miscellaneous Provisions

     20. Any and all Medicare Part D Prescription Drug Event (PDE) data and/or MAX data

produced by the Producing Party in this action is considered CONFIDENTIAL Information and/or

HIGHLY CONFIDENTIAL Information (depending on which data fields are included or

excluded) as that term is used throughout this Protective Order.

     21. Pursuant to 5 U.S.C. § 552a(b)(11), this Protective Order authorizes CMS to release

Privacy Act-protected information covered by this Protective Order, without the consent of the

subject individual.

     22. The production of any Discovery Material by CMS in the course of this action, pursuant

to and in compliance with the terms of this Protective Order, which might otherwise be prohibited

by the Trade Secrets Act, 18 U.S.C. § 1905, constitutes a disclosure “authorized by law” under the

terms of the Act.

     23. Should any party bound by this Protective Order receive a subpoena, civil investigative

demand, or other process from a third party seeking, requesting, or requiring disclosure of

Discovery Materials produced in this Litigation designated as CONFIDENTIAL Information or

HIGHLY CONFIDENTIAL Information, such person shall give notice to HHS Office of the

General Counsel, CMS Division so that CMS may seek appropriate relief, if any. Notice must be

made by the sooner date of ten days from the date the party received the request for production or

seven days prior to the deadline for responding to the request for production, and must be in

writing.




                                                12
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 13 of 15




     24. Notwithstanding any provisions of this Protective Order to the contrary, in accordance

with any applicable federal, state, or local laws that afford heightened protection to certain

categories of confidential health information, including but not limited to, records or diagnosis or

treatment for alcohol or substance abuse, certain sexually transmitted diseases such as HIV/AIDS,

mental health, and research pertaining to genetic testing, the party in receipt of such information

shall comply with the applicable federal, state, or local law that affords heightened protection to

such information.

     25. Nothing in this Protective Order affects the rights of the Parties, Producing Party, or third-

parties to object to discovery on grounds other than those related to the protection of

CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information, nor does it preclude

any party or third-party from seeking further relief or protective orders from this court as may be

appropriate under the Federal Rules of Civil Procedure.

     26. Any person requiring further protection of CONFIDENTIAL Information or HIGHLY

CONFIDENTIAL Information may petition this court for a separate order governing the disclosure

of its information.

     27. The provisions of this Protective Order survive the Conclusion of this Litigation.

     28. This court retains jurisdiction over all persons subject to this Protective Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt therefore.

     29. This Protective Order does not dictate the use of CONFIDENTIAL Information or

HIGHLY CONFIDENTIAL designated information by a party at trial.                   Such use must be

determined by appropriate order of the court upon noticed motion.




                                                 13
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 14 of 15




     30. To the extent that inconsistences exist between this Protective Order and any CMS Data

Use Agreement executed by the party in receipt of applicable Discovery Materials, the provisions

of this Protective Order control.

     31. This Protective Order may be amended for good cause shown.

     32. This Protective Order for Production by non-party CMS is intended solely to supplement

the existing Protective Order in the case. It governs only Discovery Materials produced by the

Producing Party as defined in this Protective Order.



SO STIPULATED AND AGREED.

 /s/ Laurie Rubinow                                 /s/ Benjamin Gruenstein
 James E. Miller                                    Evan R. Chesler
 Laurie Rubinow                                     Benjamin Gruenstein
 MILLER SHAH LLP                                    Damaris Hernandez
 65 Main Street                                     CRAVATH, SWAINE & MOORE LLP
 Chester, CT 06412                                  825 Eighth Avenue
 Telephone: (860) 526-1100                          New York, NY 10019
 Facsimile: (866) 300-7367                          Telephone: (212) 474-1000
 Email: jemiller@millershah.com                     Facsimile: (212) 474-3700
         lrubinow@millershah.com                    Email: echesler@cravath.com
                                                            bgruenstein@cravath.com
                                                            dhernandez@cravath.com


 Attorneys for Plaintiff-Relator                    Attorneys for Novartis
                                                    Pharmaceuticals Corporation


SO ORDERED this WK day of $XJXVW, 2021.




                                     ________________________________
                                     The Honorable Gabriel W. Gorenstein
                                     United States Magistrate Judge



                                               14
    Case 1:13-cv-03700-KMW-GWG Document 70
                                        71 Filed 08/04/21 Page 15 of 15



                 EXHIBIT A: ACKNOWLEDGEMENT OF PROTECTIVE ORDER

I, ________________________, [in my individual capacity] OR [as _______________ (title) of

_______________ (entity name), on behalf of _______________ (entity name)], acknowledge that I have

read, understand and agree to be bound by the Stipulated Protective Order for Production by non-party the

Centers for Medicare & Medicaid Services (CMS) (the “Protective Order”) in this action governing the

non-disclosure of those portions of Discovery Material that have been designated as CONFIDENTIAL

Information and/or HIGHLY CONFIDENTIAL Information.                    I agree that I will disclose such

CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information only as expressly permitted by

this Protective Order and only for purposes of the Litigation (as defined in the Protective Order), that I will

not use, or cause to be used, the CONFIDENTIAL Information or HIGHLY CONFIDENTIAL Information

for the commercial or competitive benefit of any party or competitor to any party in this Litigation, and that

I will take all reasonable measures to protect the confidentiality of all such Discovery Material. No later

than 90 days following the Conclusion of the Litigation, I will destroy or return to HHS Office of the

General Counsel, CMS Division all CONFIDENTIAL Information and HIGHLY CONFIDENTIAL

Information in my possession (including all copies made). If I am counsel of record in the Litigation, I will

certify compliance with paragraph 9 of the Protective Order and deliver this certification to HHS Office of

the General Counsel, CMS Division not more than 90 days after the Conclusion of the Litigation.

        By acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the Protective

Order could subject me to punishment for contempt of court.



_______________________                   ________________________________________

Date                                      Name




                                                      15
